Citation Nr: 1813430	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include depression, to include as secondary to a service-connected epigastric abdominal disability.

2.  Entitlement to service connection for a cardiac disability, to include descending thoracic aortic aneurism, to include as secondary to a service-connected epigastric abdominal disability.

3.  Entitlement to service connection for a respiratory disability, to include asthma.

4.  Entitlement to a rating in excess of 60 percent for an epigastric abdominal disability.

5.  Entitlement to an effective date earlier than December 30, 2006 for the grant of service connection for an epigastric abdominal disability.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1990 to July 1994.  During his period of service, the Veteran earned the National Defense Service Medal and Overseas Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction since transferred to the Phoenix, Arizona RO.

The Veteran requested a hearing before the Board on his November 2012 VA Form 9.  However, in a February 2017 correspondence to the Board, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2017). Accordingly, the Board will proceed with adjudicating the Veteran's appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, related symptoms, and any other information of record.  Clemons v. Shinseki, 23 Vet. App 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for depression, service connection for descending thoracic aortic aneurism, and service connection for asthma have been recharacterized on the front page of this decision as service connection for a psychiatric disability, to include depression, to include as secondary to a service-connected epigastric abdominal disability; service connection for a cardiac disability, to include descending thoracic aortic aneurism, to include as secondary to a service-connected epigastric abdominal disability; and service connection for a respiratory disability, to include asthma.

The issue(s) of entitlement to service connection for a cardiac disability, to include descending thoracic aortic aneurism, to include as secondary to a service-connected epigastric abdominal disability; entitlement to service connection for a respiratory disability, to include asthma; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability is shown to be etiologically related to his service-connected epigastric abdominal disability.

2.  The Veteran's service-connected epigastric abdominal disability has been assigned the maximum schedular rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.

3.  For the entire rating period, the Veteran's epigastric abdominal disability symptoms were contemplated by the schedular criteria.

4.  VA received no communication that constituted a formal or informal claim for service connection for an epigastric abdominal disability until December 30, 2006.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability have been met.  38 U.S.C. §§ 1110, 5103, 5103(A), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
2.  The criteria for a disability rating in excess of 60 percent for an epigastric abdominal disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, DC 7346 (2017).

3.  The criteria for an effective date earlier than December 30, 2006, for the grant of service connection for an epigastric abdominal disability have not been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. § 3.151, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection - Psychiatric Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a present disability, a May 2011 VA examination notes a diagnosis of moderate major depressive disorder and generalized anxiety disorder.  Thus, the first elements of the Shedden and Wallin analysis have been met.  

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal any complaints or diagnosis of depression during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed depression is related to his service-connected disability.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to depression, the second element of Shedden is not met and any discussion of medical nexus for direct service connection is not warranted.

With regard to the secondary service connection, the Board notes that the Veteran is service-connected for an epigastric abdominal disability; thus, the second element of Wallin is met.

The remaining question is whether there is a medical nexus between the Veteran's service-connected disability and his current psychiatric disability.

The Veteran appeared for a VA mental disorders examination in May 2011.  The examiner diagnosed moderate major depressive disorder and generalized anxiety disorder.  The examiner opined that the Veteran's depressive and anxiety symptoms appeared to revolve mostly around his health issues and the impact they had on his overall functioning, including family, social relations, and recreational activities.  The examiner further opined that the Veteran's symptoms appeared to overlap and exacerbate one another to the extent that it was not possible to determine the individual contribution of the Veteran's separate diagnoses to the Veteran's functional impairments, quality of life, or global functioning without resorting to mere speculation.  

An addendum opinion was obtained in August 2011.  The examiner opined that it was less likely than not that the Veteran's major depressive disorder was proximately due to or the result of his gastroesophageal reflux disease (GERD) and hiatal hernia.  The examiner stated that it was extremely unusual for major depressive disorder to result from GERD and hiatal hernia.  The examiner noted that there was no connection made between GERD in the Mental Disorders examination done in May 2011. 

The examiner further opined that if GERD and hiatal hernia had caused or aggravated the Veteran's major depressive disorder, it would have been expected to play a prominent role in his interview and subsequent report.  Based on these two premises, the examiner opined that there was no connection between GERD, hiatal hernia, and depressive disorder.

VA treatment notes from November 2012 indicate that the Veteran complained of anger, depression, and insomnia related to stomach pain.  The Veteran reported that he was very easily angered and could become triggered at the slightest provocation.  He also reported that he had difficulty sleeping and would only sleep two or three hours per night.  He had continual esophageal and abdominal pain, which was usually at level six.  The Veteran reported that he was angry because he felt that his medical problems had not been adequately addressed.  

The examiner diagnosed a mood disorder secondary to general medical condition, intermittent explosive disorder, and pain disorder with organic and psychological features.  

The remaining medical and lay evidence includes post-service VA and private treatment records, as well as the Veteran's own statements, which show that the Veteran's symptoms remained relatively constant throughout the appeal period.

In this case, the Board finds that the evidence of record warrants a grant of service connection on a secondary basis for a psychiatric disability.  The medical evidence of record shows that the Veteran has consistently complained of psychiatric symptoms, including depression, related to his service-connected hiatal hernia.  The medical evidence also shows diagnoses of major depressive disorder, generalized anxiety disorder, mood disorder secondary to general medical condition, intermittent explosive disorder, and pain disorder with organic and psychological features during the appellate period.  Furthermore, the May 2011 examiner opined that the Veteran's depressive and anxiety symptoms appeared to revolve mostly around his health issues.

The Board acknowledges that there is evidence against the claim, in that the August 2011 VA examiner opined that it was less likely than not that the Veteran's major depressive disorder was proximately due to or the result of his gastroesophageal reflux disease (GERD) and hiatal hernia.  However, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's psychiatric disability is related to his service-connected epigastric abdominal disability.  38 C.F.R. §§ 3.303, 3.310 (2017).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a psychiatric disability is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Increased Rating - Epigastric Abdominal Disability

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is currently evaluated under DC 7346, applicable to hiatal hernia.  38 C.F.R. § 4.114.

A 10 percent rating is applicable to conditions with two or more of the symptoms listed in the 30 percent criteria of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, a 60 percent rating requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran is currently assigned the maximum 60 percent schedular rating under DC 7346 throughout the period on appeal.  

The Veteran appeared for a VA examination in April 2007.  The Veteran reported that he began having severe hiccups, accompanied by sharp pains across the top of his stomach anteriorly, while in service.  He reported that he still experienced hiccups five to six times per week.  The Veteran further reported that he had a burning sensation in his stomach that radiated upwards into his esophagus.  

The examiner documented a history of periods of incapacitation due to stomach pain occurring four or more times a year, with each episode lasting for one day.  The Veteran also experienced episodes of abdominal colic, nausea, or vomiting, and abdominal distention, which occurred daily or more often, with each episode lasting one hour or more.  The episodes were moderate in severity.  They were accompanied by constipation and pulling pain that was aggravated by movement.  Additionally, the Veteran experienced gnawing or burning pain in the epigastric region daily or more often, with each episode lasting for an hour.  The pain typically had its onset one to several hours after eating.  

The Veteran also reported chronic constipation, which he treated separately.  He indicated that he typically had firm bowel movements five to ten minutes after eating.  He reported that he was unable to gain weight and that his weight fluctuated by a few pounds every week.  

The examiner indicated that the Veteran was thin in appearance with a lanky build.  His thyroid appeared slightly enlarged.  The examiner observed generalized tenderness through the Veteran's abdomen, with acute tenderness in the right upper quadrant.  Positive Murphy's and psoas signs were also observed.  The examiner diagnosed chronic epigastric abdominal pain of an unknown etiology with hiccups and reflux.  

The Veteran appeared for another VA examination in March 2011.  The examiner documented a history of nausea associated with esophageal disease.  The nausea was generally precipitated by smelling or consuming certain foods.  The Veteran also had a history of dysphagia, which occurred frequently.  He was rarely able to swallow liquids and soft foods only, though was frequently able to swallow solid foods.  The Veteran also experienced esophageal distress several times a day, which was accompanied by severe substernal pain.  He also experienced heartburn several times a day and weekly regurgitation.  

The examiner indicated that the Veteran was overtly thin.  He also observed epigastric and right lower quadrant tenderness.  The examiner diagnosed GERD with a history of hiatal hernia.  

The Veteran underwent a general medical examination in May 2011.  The examiner noted a history of indigestion and heartburn, as well as dysphagia for solid food.  The Veteran also reported a history of indigestion and heartburn.  The examiner diagnosed GERD with hiatal hernia.  

Here, as established above, the Veteran is receiving the maximum schedular rating under DC 7346 for his service-connected epigastric abdominal disability.  A review of the medical evidence of record, the Board finds symptoms consistent with a 60 percent evaluation under DC 7346.  The Veteran's epigastric symptoms largely consist of a history of pain, abdominal tenderness, abdominal colic, nausea, vomiting, constipation, indigestion, and heartburn.  He also reported a history of hiccups and reflux.  The Veteran's weight often fluctuated, with the April 2007 and March 2011 examiners indicating that the Veteran was thin.  

The Board finds the April 2007, March 2011, and May 2011 VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, review of the relevant medical records, and medical expertise.  

The Board has considered the applicability of rating the Veteran's service-connected epigastric abdominal disability under other potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589.  Looking at the digestive system diagnostic codes that could potentially afford the Veteran a disability rating in excess of 60 percent, the Board finds that none of them is applicable in this particular case.  See 38 C.F.R. § 4.114.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, supra.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating criteria for the currently assigned 60 percent disability rating reasonably describe the Veteran's symptomatology, including pain, vomiting, material weight loss, indigestion, heartburn, constipation, and reflux.  Indeed, the rating criteria under DC 7346 contemplate the overall effect of his symptomatology on his occupational and social functioning.  Therefore, referral for consideration of an extraschedular rating for the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

Accordingly, the Veteran's claim of entitlement to a disability rating in excess of 60 percent for an epigastric abdominal disability must be denied.  The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, the Board concludes that a higher rating is not warranted at this time.


Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  If the claim for service connection is received within one year of a Veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the Veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017). 


In a VA Form 21-526, Veterans Application for Compensation and/or Pension, dated and received on December 30, 2006, the Veteran claimed service connection for a stomach disability.

In a June 2007 rating decision, the RO granted service connection for an epigastric abdominal disability and assigned an effective date of December 30, 2006, the date in which the original disability claim was received.

A review of the record does not contain evidence of any statement indicating that he was seeking service connection for an epigastric abdominal disability prior to this date.  

The Veteran contends that he should be granted an effective date from his date of discharge from service.  The Board acknowledges that the Veteran's service treatment records indicate that he was treated for an epigastric condition in service.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the Veteran to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (citing Brannon, 12 Vet. App. at 35).  Because the Veteran did not file a claim within a year of separation from service, an earlier effective date to the day after discharge is unwarranted.  See Wright, supra.

Overall, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C. § 5110, which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  Thus, what is material in this case is when the records show that the claim for compensation for an epigastric abdominal disability was filed, despite the fact that the Veteran may have been treated for the disability at an earlier time point.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  While VA has a duty to assist a Veteran in developing facts pertinent to a claim, it is the Veteran who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).

The Veteran and/or his representative has not advanced any other specific contentions in support of his claim for an earlier effective date for the award of service connection for an epigastric abdominal disability.

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for an epigastric abdominal disability, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a psychiatric disability is granted. 

Entitlement to a rating in excess of 60 percent for an epigastric abdominal disability is denied.

Entitlement to an effective date earlier than December 30, 2006 for the grant of service connection for an epigastric abdominal disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a cardiac disability, to include descending thoracic aortic aneurism, to include as secondary to a service-connected epigastric abdominal disability; entitlement to service connection for a respiratory disability, to include asthma; and entitlement to a TDIU. 

Cardiac Disability

The Veteran underwent a VA examination for his claimed cardiac disability in March 2011.  The examiner diagnosed the Veteran with esophageal spasm chest wall pain and concluded that there was no evidence of a heart condition, ischemic heart disease, or angina.  The examiner opined that the Veteran's cardiac disability was not caused by or a result of his epigastric abdominal disability, as there was no conclusive evidence of a cardiac disability.  However, the examiner failed to address the Veteran's diagnosis of unstable angina and proximal descending aortic aneurysm.  In light of these deficiencies, the cardiac disability claim must be remanded for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Respiratory Disability

The Veteran has not been afforded a VA examination or opinion for his service connection for a respiratory disability claim, despite medical evidence of a current asthma diagnosis, lay evidence of in-service onset, and continuous symptomatology since service.  Therefore, the claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

In his July 2010 application for increased compensation based on unemployability, the Veteran contended that his service-connected epigastric abdominal disability had caused him to develop a heart problem that prevented him from completing the physical demands of his job.  As resolution of the claim for service connection for a cardiac disability, which has been remanded herein, could affect entitlement to TDIU, the Board finds that the claims are inextricably intertwined.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall implement the grant of service connection for a psychiatric disability.

2.  The Veteran should be afforded a VA examination with the appropriate examiner to evaluate the claim for service connection for a cardiac disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, private medical records, and the Veteran's own assertions.  Consideration of such should be reflected in the complete examination report.

The examiner should identify any current cardiac disability, including any that may have resolved during the appeals period.  If the examiner determines that a cardiac disability exists, the examiner should opine if it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiac disability was caused or permanently aggravated beyond its natural progression by the Veteran's epigastric abdominal disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be afforded a VA examination with the appropriate examiner to evaluate the claim for service connection for a respiratory disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, private medical records, and the Veteran's own assertions.  Consideration of such should be reflected in the complete examination report.

The examiner should identify any current respiratory disability, including any that may have resolved during the appeals period.  If the examiner determines that a respiratory disability exists, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims for service connection for a cardiac disability, service connection for a respiratory disability, and entitlement to TDIU.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


